Citation Nr: 0635236	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  At a September 2004 hearing at the 
RO, the veteran testified before the undersigned Veterans Law 
Judge.


REMAND

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing PTSD in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders - 
Fourth Edition (1994) (DSM-IV), (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a) (2006).  

The veteran's DD-214 and DA Form 20 do not show that the 
veteran received any type of military decoration or award 
that is typically awarded to an individual who participated 
in combat.  Military records reveal that the veteran served 
in Vietnam from November 1968 to October 1969 as a company 
clerk, equipment reports clerk, and a cook.  His first two 
assignments were with Company A of the 3rd Battalion (BN), 
21st Infantry Division, 196th Infantry Brigade.  The third 
assignment was with the higher headquarters company (HHC) of 
the 3rd BN, 21st Infantry Division.

In February 2001, the veteran submitted a statement wherein 
he reported that his duties included typing casualty lists 
and handling personal belongings of those who had died.  He 
also reported that he had been very nervous during his time 
in Vietnam, that he had not slept well, and that he had 
suffered from nightmares.  In addition, the veteran reported 
that at one point he had been moved to another location on 
base, and that the soldier who had replaced him at his old 
location was subsequently killed.  He also stated that he saw 
soldiers who were mangled and dead.  

The pertinent aspects of the veteran's unit history for the 
3rd BN, 21st Infantry Division provided from the Center for 
Units Records Research (CURR), noted combat activities of the 
battalion in general.  In particular, in May and June of 
1969, the enemy began concentrating on United States fire 
support bases and landing zones, and that these became 
targets for mortar and rocket attacks.  There was one mention 
of elements of Company A being involved in action against the 
enemy in August 1969.  There was no mention of the veteran's 
company's command structure being involved in any operation 
or that his command area was attacked.  Company A of the 3rd 
BN, 21st Infantry Division was specifically mentioned as 
having found mass graves of enemy dead in March 1969.  

The Board notes that the veteran's reporting of his in-
service stressors has been somewhat inconsistent.  In 
particular, the veteran reported in a stressor statement that 
he witnessed a soldier wounded in the arm by a mortar round, 
and that the wound was so severe that the arm was dangling.  
The veteran did not identify the soldier or location other 
than to say it was in Chu Lai in August 1969.  In a report of 
November 2003 Mental Health Assessment Consult, a clinical 
psychologist noted one of the veteran's reported stressors as 
"seeing a soldier right in front of him hit by incoming 
[mortar round], his arm blown off."  Later during his 
testimony in September 2004 before the undersigned Veterans 
Law Judge, the veteran testified that the incident in which 
the soldier was wounded by the mortar round was actually 
something he had witnessed from a distance, and the veteran 
himself had not been required to take cover when the mortar 
round exploded.  

Likewise, both the November 2003 Mental Health Assessment 
Consult and the report of May 2005 VA examination reflect 
findings of "routine combat stressors, receiving incoming 
[enemy fire], seeing dying, wounded soldiers," as well as 
". . . [being] regularly exposed to combat situations where 
[the veteran] and his unit were confronted with deadly force 
from the enemy," respectively.  In this regard, other than 
the report of a mortar round hitting his base compound in 
August 1969, the veteran testified that he did not experience 
any other incoming enemy fire.  

Additionally, the veteran reported during both the above-
noted medical evaluations that he was sexually assaulted in 
Vietnam by other soldiers.  In particular, the report of May 
2005 VA examination reflects the veteran's report that his 
most stressful experience in Vietnam was the sexual abuse.  
However, following a March 2005 request by the RO to provide 
details of the sexual assault in service, the veteran 
reported in a May 2005 statement, 

While I was a [sic] on the hill on guard duty one 
of the soldiers told me he was going to rape me 
but I told him I was going to report him to 
[Sergeant] E[] T[].  After that he left me alone.  

The report of May 2005 VA examination reflects the only other 
stressor reported by the veteran was that he was always 
fearful of dying and concerned that he would never come home.  
The clinicians in November 2003 and May 2005 both appear to 
have based their diagnoses of PTSD on their findings that the 
veteran had had considerable combat exposure and that he was 
sexually assaulted in service.  However, the Board does not 
find that the evidence necessarily supports either 
conclusion.  

In its November 2004 remand order, the Board requested that 
the veteran be provided a VA examination and that the 
examiner "should specifically" conduct psychological 
testing to assess whether the veteran did in fact have PTSD.  
The report of May 2005 VA examination reflects that 
examiner's note that psychological testing was not deemed 
necessary.  Here, as noted above, the evidence does not 
support the stressor findings by the examiners--findings upon 
which they ultimately relied to make a diagnosis of PTSD in 
November 2003 and in May 2005.  In addition, it should be 
noted that, at those times when the veteran indicated that he 
had not been involved in combat, as was reported in an August 
2002 psychiatric clinic note, the diagnosis arrived at was 
recurrent major depression, not PTSD.  Furthermore, the 
Board's earlier remand confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  This is required in order to ensure that 
service connection is awarded only in instances where a 
diagnosis of PTSD is supported by stressors that have been 
verified.  38 C.F.R. § 3.304(f).  

With respect to his reported stressors, as noted above, the 
unit history for the 3rd BN, 21st Infantry Division provided 
by CURR does reflect that elements of the unit were involved 
in combat operations against enemy forces in Vietnam.  More 
so, the information provided by CURR notes that fire support 
bases and landing zones were attacked with enemy mortar and 
rocket fire.  The Board notes that under the prevailing law 
with regard to stressor verification, corroboration of every 
detail of the stressor, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Thus, records 
need only imply the veteran's participation (e.g., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred).  

Likewise, in Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) reaffirmed its holding in Suozzi.  In 
Pentecost, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  

Thus, the Board finds that it is conceivable that the veteran 
was present at a base where a mortar round landed and badly 
wounded another soldier.   Likewise, it is conceivable that 
the veteran would have seen dead and injured American and 
enemy soldiers.  

Therefore, in light of the above-noted findings, the RO 
should again arrange for the veteran to undergo VA 
examination for the purpose of determining whether the 
veteran does in fact have PTSD which is related to any 
verified service stressors.  Such examination must include 
psychological testing.  The veteran is herein advised that 
failure to report to any scheduled examination, without good 
cause, could result in denial of his claim on appeal.  See 38 
C.F.R. § 3.655 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the action requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record regarding his claim 
on appeal.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one-year 
period).  

2.  After receiving any additional 
records, the RO should arrange to have 
the veteran examined by a psychologist.  
The psychologist should examine the 
veteran and must conduct psychological 
testing, with appropriate subscales, to 
determine the likelihood that the veteran 
experiences PTSD.  

3.  After psychological testing has been 
completed, the RO should arrange to have 
the veteran examined by a psychiatrist.  
The psychiatrist should be asked to 
review the claims file, including the 
results of psychological testing, examine 
the veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The stressor(s) on which any 
diagnosis of PTSD is made must be 
specifically identified.  It should be 
specifically noted whether a mortar 
attack on the veteran's unit location in 
Vietnam is among the stressful 
experiences that caused the veteran to 
have PTSD.  A complete rationale should 
be provided for all opinions expressed.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

